PER CURIAM.
This cause is before us upon the report of the Supreme Court Committee on Standard Jury Instructions in criminal cases which unanimously recommends a modification of Standard Jury Instruction (Criminal) 3.04(b), concerning the status of a defendant found not guilty because legally insane. We accept the proposed amendment and hereby amend instruction 3.04(b) as follows, to be effective immediately:
*601If your verdict is that the defendant is not guilty because legally insane, that does not mean he will be released from custody. I can conduct additional proceedings to determine if he should be committed to a mental hospital, kept in jail or given other treatment.
The Bar is directed to notify all jury instruction subscribers of this amendment.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.